COACHMEN INDUSTRIES, INC. STOCK AWARD AGREEMENT This STOCK AWARD AGREEMENT (the "Agreement") is entered into as of the 25th day of November, 2008, between COACHMEN INDUSTRIES, INC., an Indiana corporation (the "Company"), and ("Employee"). WHEREAS, the Coachmen Industries, Inc. Board of Directors has authorized the Compensation Committee of the Board of Directors (the "Committee")to award company stock to directors, officers and key employees pursuant to the Coachmen Industries, Inc. 2000 Omnibus Stock Incentive Program (the "Omnibus Plan") attached hereto as Exhibit "A"; WHEREAS, the Committee has determined to advance the interests of the Company and its shareholders by affording certain employees of the Company an opportunity to acquire or increase their proprietary interest in the Company by the issuance of stock under the Omnibus Plan; WHEREAS, the Company has entered into the Asset Purchase Agreement dated as of the 20th day of November, 2008 by and among Forest River, Inc., Consolidated Leisure Industries, LLC, Coachmen Recreational Vehicle Company, LLC, Viking Recreational Vehicle, LLC, Coachmen RV Group West Coast Regional Operations Center, LLC, Michiana Easy Livin' Country, LLC and Coachmen Industries, Inc. ("Forest River Transaction Agreement"). NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, the parties agree as follows: 1.Grant of Stock Award. The Company in conjunction with the execution of this Agreement hereby agrees to issue to the Employee shares of the Company's common stock (the "Shares"), subject to the vesting requirements listed herein and contained in paragraph 2. 2.Terms of Vesting (a)Except as provided in (b) below, the Shares shall be forfeited:(i) if the Employee ceases to be employed by the Company for any reason, prior to November 25, 2010; or (ii) if the Forest River Transaction does not close pursuant to the Terms of the Forest River Transaction Agreement. (b)Notwithstanding the foregoing, Employee shall become fully vested in the Shares if:(i) his/her employment terminates as a result of his/her death or disability; or (ii) the Company undergoes a Change of Control as defined in Section 10 of the Omnibus Plan. (c)Any Shares forfeited under paragraph 2.(a) above shall terminate and become null and void.To further this end, the employee agrees to sign the stock power attached as Exhibit B hereto ("Stock Power") and to allow the Company to hold the Shares and the Stock Power until all restrictions in paragraph 2(a) lapse.If the Employee has not forfeited his or her Shares, the Company will release the signed Stock Power and the Shares to the employee when the restrictions in paragraph 2(a) lapse. (d)Prior to vesting, the Employee shall be entitled to vote the unvested Shares and to receive all distributions made with respect to the unvested Shares. 3.Limitation Upon Transfer.
